Citation Nr: 0418414	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  01-02 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served on active duty from December 1946 to 
October 1970.  He died in November 1999; the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate lists the cause of the veteran's 
death as metastatic small cell cancer of the lung.  

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before making a determination on the merits of the appeal, 
VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), must be examined.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
her claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
The June 2001 VCAA notice provided to the appellant fulfilled 
these requirements.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  

The Court held that in such a circumstance the claimant still 
retained the right to VCAA content-complying notice and 
proper subsequent VA process.  Id. at 11.  In this case, a 
substantially complete application was received prior to the 
date of VCAA enactment.  Thereafter, a March 2000 rating 
decision denied service connection for the cause of the 
veteran's death.  The appellant appealed the initial rating, 
and in June 2001, the AOJ provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the service connection claim, and which portion 
of that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
The appellant was specifically requested to provide any 
evidence showing that the veteran served in Vietnam as well 
as any post-service treatment records.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The record includes service medical and personnel records, a 
certificate of death, and the appellant's lay statements.  
The Board notes that another VCAA letters were issued in 
April 2003 and February 2004, in which the appellant was 
notified of the status of her claim, what evidence had been 
received, the evidence VA was responsible for gathering, what 
the evidence must show, and how the appellant could help to 
obtain evidence needed to substantiate her claim.  The 
appellant did not identify any other outstanding medical 
records that VA could have assisted in obtaining.

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the record fails to establish that the veteran 
experienced an event, injury or disease in service that 
relates to the cause of his death.  Under these 
circumstances, any opinion on whether a disability is linked 
to service would be speculative.  Thus, the Board finds that 
a VA medical opinion is not necessary to make a decision on 
the appellant's claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

I.  Facts

The veteran's service medical records are silent for any 
notations, diagnosis, or findings otherwise that are 
indicative of lung cancer or any related symptoms associated 
with lung cancer.  

Post-service records include a VA examination dated in June 
1971 primarily for treatment of disability associated with 
orthopedic problems; there is no evidence noted during that 
examination of lung cancer or symptoms associated with lung 
cancer or any pulmonary disability.  

The death certificate of record indicates that the veteran 
died in November 1999 as a result of metastatic small cell 
cancer of lung.  The time interval between the onset of lung 
cancer and the veteran's death is listed as three years.  
There are no other disabilities listed as contributing to the 
veteran's death.  

No other medical evidence is of record.  

II.  Pertinent Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, PCT, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and certain soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The Board recognizes that legislation prohibits service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).  
This law, however, applies only to claims filed after June 9, 
1998.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

The appellant contends that because her deceased spouse 
served in the US Air Force and flew into the Republic of 
Vietnam, she should be entitled to death benefits based on 
exposure to Agent Orange.  Additionally, the appellant 
alleges that her husband's death from lung cancer is also 
attributable to his use of tobacco; she maintains that the 
veteran smoked the entire time he was in the service.  

The Board notes at the outset that there is no evidence that 
the veteran served in Vietnam during his period of active 
service.  As noted herein, the veteran served from 1946 to 
1970.  His DD Form 214 does not reflect any time served in 
Vietnam.  Moreover, service personnel records associated with 
the claims folder are equally silent for any evidence that 
the veteran served in Vietnam.  Additionally, there is no 
evidence of record otherwise to establish that the veteran 
was exposed to Agent Orange or other herbicides during his 
military service.  Thus, service connection on a presumptive 
basis due to exposure to Agent Orange or other herbicides in 
this case is not warranted.  38 C.F.R. §§ 3.307(a)(6), 3.313.  

During the veteran's lifetime, service connection was in 
effect only for bilateral hearing loss rated at zero percent.  
Service medical records do not contain any records that 
pertain to notations, treatment, complaints, or diagnoses of 
lung cancer or any related disorders.  

Additionally, there are no records post-service of treatment 
for lung cancer or any related disorder.  The VA examination 
conducted in June 1971 related solely to orthopedic 
disability.  There are no records of treatment for any 
disability in the intervening period between the veteran's 
separation from service and his death in November 1999.  As 
noted earlier, the death certificate reflects that the period 
between onset of small cell cancer of the lung and the 
veteran's death was three years; in other words, the earliest 
onset of lung cancer per the death certificate appears to 
have been in the mid 1990s, many years after the veteran's 
separation from service.  Thus, on a direct basis as well, 
there is no evidence to establish entitlement to service 
connection for the cause of the veteran's death.  
Additionally, the appellant claims that her husband's death 
resulted from years of smoking tobacco during service.  
Although there is evidence that the veteran indeed did smoke 
during service as noted in the May 1970 retirement 
examination report, the Board reiterates here that for claims 
filed after June 9, 1998, the law and regulations preclude a 
grant of service connection for the cause of death based on 
use of tobacco.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
Thus, in this respect as well, the appellant's claim must be 
denied.  

The Board recognizes the appellant's contentions of 
entitlement to service connection based on her spouse's death 
caused by his period of service.  The Board notes here that 
evidence that requires medical knowledge, such as in this 
case, must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant 
has not provided any evidence of the requisite skills or 
training so as to render any of her statements medically 
competent.  

Therefore, given that there is no basis for reasonable doubt 
under these facts, the Board must conclude that the 
appellant's service connection claim must be denied.  


ORDER

Service connection for cause of the veteran's death is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



